SiVest Group, Incorporated 469 El Camino Real, Suite 227 Santa Clara, CA 95050 The Bank of New York Mellon 100 Church Street New York, New York 10286 Re: Rule 17f-5 (“Rule 17f-5”) and Rule 17f-7 (“Rule 17f-7”) Under the Investment Company Act of 1940 (the “1940 Act”) Dear Sirs: This document relates to The Bank of New York Mellon (“BNYM”) serving as the Foreign Custody Manager with respect to the portfolios of Firsthand Funds (the “Company”) set forth on Exhibit A hereto (each such portfolio a “Fund” and collectively the “Funds”) and to BNYM providing certain analysis to the Funds with respect to certain foreign securities depositories and foreign clearing agencies.The date of this document is February 18, 2011. 1. Rule 17f-5 1.1.With respect to the “Foreign Assets” (as defined in Rule 17f-5(a)(2)) in such jurisdictions as BNYM and the Company may agree from time to time, the Company hereby delegates to BNYM and BNYM hereby accepts the delegation to it, of the obligation to serve as each Fund’s “Foreign Custody Manager” (as defined in Rule 17f-5(a)(3)).As Foreign Custody Manager, BNYM shall: a. select “Eligible Foreign Custodians” (as defined in Rule 17f-5(a)(1)) to serve as foreign custodians and place and maintain each Fund’s Foreign Assets with such Eligible Foreign Custodians; b. in selecting an Eligible Foreign Custodian, first determine that Foreign Assets placed and maintained in the care of the Eligible Foreign Custodian shall be subject to reasonable care, based on the standards applicable to custodians in the relevant market, after having considered all factors relevant to the safekeeping of such Foreign Assets including, without limitation, those factors set forth in Rule 17f-5(c)(l)(i)-(iv); c. enter into a written contract with each Eligible Foreign Custodian selected by BNYM hereunder; d. determine that the written contract with each Eligible Foreign Custodian will provide reasonable care for the Foreign Assets, based on the standards applicable to custodians in the relevant market and after having considered all factors relevant to the safekeeping of such Foreign Assets (including, without limitation, those factors set forth in Rule 17f-5(c)(1)(i)-(iv)), and that each such contract satisfies the requirements of Rule 17f-5(c)(2); -1- e. provide written reports (i) notifying the Company’s Board of Trustees (the “Board”) of the placement of each Fund’s Foreign Assets with a particular Eligible Foreign Custodian, such reports to be provided at such time as such Board deems reasonable and appropriate, but not less often than quarterly, and (ii) promptly notifying the Board of any material change in the arrangements with an Eligible Foreign Custodian; and f. have established a system to monitor (i) the appropriateness of maintaining a Fund’s Foreign Assets with a particular Eligible Foreign Custodian selected hereunder and (ii) the performance of the governing contractual arrangements; it being understood, however, that in the event BNYM shall determine that the arrangement with any Eligible Foreign Custodian would no longer afford a Fund’s Foreign Assets reasonable care (as defined in Section 1.1(b) above) or would no longer be governed by a written contract providing for such care, BNYM shall promptly so advise such Fund. BNYM shall not be responsible for the duties described in this Section 1.1 with respect to any foreign securities depository or foreign clearing agency. 1.2.In acting as a Foreign Custody Manager for a Fund, BNYM shall exercise reasonable care, prudence and diligence such as a person having responsibility for the safekeeping of such Fund’s Foreign Assets would exercise in each jurisdiction where BNYM acts as Foreign Custody Manager for such Fund hereunder.BNYM shall reimburse and pay each Fund for any loss or damage suffered by the Fund as a result of the performance of BNYM’s duties under this Section 1 where such loss or damage results from an act of negligence or willful misconduct on the part of BNYM hereunder.Notwithstanding anything else in this document, BNYM shall not be liable to a Fund for any indirect, special or consequential damages (regardless of whether BNYM was aware of the possibility thereof) or for any matters relating to reasons or causes beyond its reasonable control.BNYM shall be indemnified by a Fund for any damages (including attorneys’ and accountants’ fees) BNYM may incur in connection with the provision by BNYM of the services set forth in this Section 1 with respect to such Fund (provided BNYM will not be indemnified for damages which are the result of BNYM’s failure to exercise the reasonable care, prudence and diligence referenced in the first sentence of this Section 1.2). 1.3.In acting as a Foreign Custody Manager, BNYM shall not supervise, recommend or advise any Fund relative to the investment, purchase, sale, retention or disposition of any assets in any particular country, including with respect to prevailing Country Risks. 2. Rule 17f-7 2.1.(a)The Company appoints BNYM to provide each Fund (or its duly-authorized investment manager or investment adviser) with an analysis (in form and substance as reasonably determined by BNYM) of the custody risks associated with maintaining assets with each foreign securities depository or foreign clearing agency listed on Exhibit B hereto (as the same may be changed by BNYM from time to time) in accordance with Rule 17f-7(a)(1)(i)(A).BNYM shall monitor such custody risks on a continuing basis and in such manner as BNYM deems reasonable, and shall promptly notify each applicable Fund (or its duly-authorized -2- investment manager or investment adviser) of any adverse material changes in such risks in accordance with Rule 17f-7(a)(1)(i)(B). (b) Only an entity that BNYM has determined satisfies the requirements of Rule 17f-7(b)(1) as an “Eligible Securities Depository” (as defined in Rule 17f-7(b)(1)) will be included by BNYM on Exhibit B hereto (as the same may be changed by BNYM from time to time).In such manner as BNYM deems reasonable, BNYM shall give each Fund prompt notice of any material change known to BNYM that would adversely effect BNYM’s determination that an entity is an Eligible Securities Depository. 2.2.In performing its obligations under this Section 2, BNYM may obtain information from sources BNYM believes to be reliable, but BNYM does not warrant its completeness or accuracy and has no duty to verify or confirm any such information.BNYM’s obligations under this Section 2 do not include any evaluation of Country Risks.BNYM is not obligated to make any determination regarding whether any Eligible Securities Depository provides reasonable care for Foreign Assets or to provide any information or evaluation comparing any Eligible Securities Depository to any other securities depository or any existing or proposed standards for securities depositories. 2.3.The Funds acknowledge that they may maintain assets only at the foreign securities depositories or foreign clearing agencies listed on Exhibit B hereto (as the same may be changed by BNYM from time to time).If a Fund maintains assets at a foreign securities depository or foreign clearing agency listed on Exhibit B (including assets maintained by the Fund at the time this document is entered into) or a Fund enters into a transaction with respect to assets that as a matter of practice are or may be maintained at a foreign securities depository or foreign clearing agency listed on Exhibit B, such action will serve as the Fund’s acknowledgement that such foreign securities depository or foreign clearing agency is acceptable to it.The decision to use a particular foreign securities depository or foreign clearing agency is a Fund responsibility. 2.4.BNYM shall exercise reasonable care, prudence and diligence in performing its duties pursuant to Section 2 hereof.BNYM shall reimburse and pay each Fund for any loss or damage suffered by the Fund as a result of the performance of BNYM’s duties under this Section 2 where such loss or damage results from an act of negligence or willful misconduct on the part of BNYM hereunder.Notwithstanding anything else in this document, BNYM shall not be liable to a Fund for any indirect, special or consequential damages (regardless of whether BNYM was aware of the possibility thereof) or for any matters relating to reasons or causes beyond its reasonable control.BNYM shall be indemnified by a Fund for any damages (including attorneys’ and accountants’ fees) BNYM may incur in connection with the provision by BNYM of the services set forth in this Section 2 with respect to such Fund (provided BNYM will not be indemnified for damages which are the result of BNYM’s failure to exercise the reasonable care, prudence and diligence referenced in the first sentence of this Section 2.4). 3. General 3.1.Notwithstanding the provisions of any other arrangements between BNYM and the Company or otherwise, each Fund hereby agrees that assets may be maintained with any Eligible Foreign Custodian referred to in Section 1.1 above and any foreign securities depository or foreign clearing agency which is acceptable to it as referenced in Section 2.3 above (without -3- the need to comply with any notice or consent or other requirements which may be set forth in any such arrangements). 3.2.This document shall terminate simultaneously with the termination of the custody agreement between BNYM and the Company, and may otherwise be terminated by either party giving to the other party a notice in writing specifying the date of such termination (which shall be not less than thirty days after the date of such notice).Indemnification obligations set forth in this document shall survive termination of this document. 3.3.This document shall apply only to the Funds on Exhibit A hereto (as the same may be amended from time to time on written agreement of BNYM and the Company). 3.4.For the services provided with respect to the Funds pursuant to this document, each Fund shall pay such compensation as agreed in writing by BNYM and the Company. 3.5.This document shall be construed in accordance with the substantive laws of the State of New York, without regard to conflicts of laws principles thereof.Each party hereby irrevocably waives any and all rights to trial by jury in any legal proceeding arising out of or relating to this document. 3.6.For purposes of this document, “Country Risks” means systematic risks of holding assets in a particular country, including but not limited to (a) such country’s financial infrastructure, (b) such country’s prevailing custody and settlement practices, (c) nationalization, expropriation or other governmental actions, (d) regulation of the banking or securities industry (provided that, for purposes of BNYM’s obligations under Section 2 above, to the extent required by Rule 17f-7 the extent and quality of regulation and independent examination of a particular foreign securities depository or foreign clearing agency is not included in the term “Country Risks”), (e) currency controls, restrictions, devaluations or fluctuations and (f) market conditions which affect the orderly execution of securities transactions or affect the value of assets. If the foregoing corresponds to your understanding of our agreement, please indicate your acceptance by signing below. Very truly yours, THE BANK OF NEW YORK MELLON By: /s/ Scott LaVasseur Name: Scott LaVasseur Title: Managing Director Agreed and Accepted: FIRSTHAND FUNDS By: /s/ Kevin Landis Name: Kevin Landis Title: President -4- Exhibit A List of Funds Firsthand Alternative Energy Fund Firsthand Technology Value Fund Firsthand Technology Leaders Fund Firsthand Technology Opportunities Fund -5- Summary of 2010 Updates to Central Securities Depository Risk Reviews Page 6 of 14 Exhibit B Summary of 2010 Updates to Central Securities Depository Risk Reviews Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Argentina Caja de Valores S.A. There has been no major change since our last review. Yes Central de Liquidacion y Registracion de Instrumentos de Endeudamiento Publico (CRYL) There has been no major change since our last review. Yes Australia ASX Settlement and Transfer Corporation Pty Ltd There has been no major change since our last review. Yes Austraclear Limited There has been no major change since our last review. Yes Austria Oesterreichische Kontrollbank AG (OeKB) There has been no major change since our last review. Yes Bahrain The Clearing, Settlement and Central Depository (CSD) There has been no major change since our last review. Yes Bangladesh Central Depository Bangladesh Limited There has been no major change since our last review. Yes Belgium Euroclear Belgium There has been no major change since our last review. Yes Banque Nationale de Belgique / Nationale Bank van België There has been no major change since our last review. Yes Benin Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Bermuda Bermuda Securities Depository (BSD) There has been no major change since our last review. Yes Botswana The Bank of Botswana There have been no major changes since our last review. Yes Central Securities Depository Company of Botswana Limited (CSDB) There have been no major changes since our last review. Yes Brazil BM&FBOVESPA – Central Securities Depository There has been no major change since our last review. Yes Central de Custodia e Liquidacao Financeira de Titulos - CETIP There has been no major change since our last review. Yes Sistema Especial de Liquidacao e de Custodia (SELIC) There has been no major change since our last review. Yes Bulgaria Tzentralen Depozitar AD (CDAD) There has been no major change since our last review. Yes Bulgarian National Bank (BNB) There has been no major change since our last review. Yes Burkina Faso Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page7 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Canada The Canadian Depository for Securities (CDS) There has been no major change since our last review. Yes Chile Depósito Central de Valores S.A. There has been no major change since our last review. Yes China – Shanghai China Securities Depository and Clearing Corporation Ltd Shanghai Branch There has been no major change since our last review. Yes China – Shenzhen China Securities Depository and Clearing Corporation Ltd Shenzhen Branch There has been no major change since our last review. Yes Colombia Deposito Centralizado de Valores de Colombia DECEVAL S.A. There has been no major change since our last review. Yes Depósito Central de Valores (DCV) There has been no major change since our last review. Yes Costa Rica Central de Valores, S.A. There has been no major change since our last review. Yes Croatia Središnje klirinško depozitarno društvo, d.d. On August 3, 2009, the SKDD increased the limit applicable to contractual settlement to HRK 10 million. Yes Cyprus Central Securities Depository & Central Registry (CDCR) Since January 2, 2009, income and corporate events entitlements are based on settled (i. o. traded) positions on record date. On November 21, 2009, the Central Securities Depository & Central Registry (CDCR) successfully connected to the Link-Up Markets infrastructure. Yes Czech Republic Středisko Cenných Papírů (SCP) There has been no major change since our last review. Yes Czech National Bank (CNB) There has been no major change since our last review. Yes Denmark VP SECURITIES A/S On March 16, 2009, the CSD Vaerdipapircentralen A/S changed its name to VP SECURITIES A/S and moved to new premises. On March 30, 2009, VP SECURITIES A/S successfully connected to the Link-Up Markets infrastructure. On October 9, 2009, mandatory Central Counterparty (CCP) clearing services for on-exchange trades were introduced.Pursuant to this change, new buy-in rules and partial settlement during the last batch (batch 40) have been introduced for CCP-eligible transactions. Yes Egypt Misr for Central Clearing, Depository and Registry (MCDR) There has been no major change since our last review. Yes Central Bank of Egypt There has been no major change since our last review. Yes Estonia AS Eesti Väärtpaberikeskus There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page8 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Euromarket Clearstream Banking S.A. Luxembourg There has been no major change since our last review. Yes Euroclear Bank Brussels For certain types of instructions, Euroclear Bank has removed the overnight input deadline and extended its automatic real-time processing window. Yes Finland Euroclear Finland Oy A new mandatory CCP and buy-in procedures have been introduced for on-exchange trades. Yes France Euroclear France There has been no major change since our last review. Yes Germany Clearstream Banking AG, (CBF) On April 27, 2009, CBF introduced TARGET2 cash clearing in the day-time settlement process and a new CONT-SDS free-of-payment settlement cycle. Since September 2009, DVP cross border settlement of OTC transactions in Austria, Denmark, Germany and Switzerland has been possible through CBF’s connection to Link Up Markets. On November 9, 2009, CBF introduced the matching of free-of-payment OTC settlement instructions. Yes Ghana Bank of Ghana Trading and settlement of government securities now takes place on the OTC market. Yes GSE Securities Depository Company LTD This is the first review for this CSD. Yes Greece Hellenic Exchanges S.A. Holding, Clearing, Settlement and Registry (HELEX) On June 29, 2009, HELEX successfully connected to the Link-Up Markets infrastructure. Several technical improvements for the settlement of OTC trades were introduced on June 29, 2009, including matching cycles every 15 minutes, a hold and release mechanism, the possibility to bilaterally cancel matched trades, additional instruction fields and the availability of additional transaction details through the CSD system. On November 2, 2009, the “Supplementary Fund” changed into the “Clearing Fund”, with a transfer of all members contributions; a more favorable daily risk calculation algorithm was introduced and a credit line for the Clearing Fund arranged with local banks in order to reduce the contributions of the clearing members. Yes Trapeza tis Hellathos (Bank of Greece) Since July 6, 2009, BrokerTec implemented a direct link with BOGS (the Bank of Greece Settlement System), thereby operating under the same model as EuroMTS. Since November 2, 2009, failing trades (with the exception of Repo and buy-sell back trades) are recycled for ten consecutive days; and additional information concerning shortages of cash or securities, alleged transactions and matching statuses, as well as the original contractual settlement date are available through the BOGS and HDAT systems. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page9 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Guinea Bissau Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Hong Kong Hong Kong Securities Clearing Company Limited There has been no major change since our last review. Yes Central Moneymarkets Unit There has been no major change since our last review. Yes Hungary Központi Elszámolóház és Értéktár (Budapest) Zrt. (KELER) There has been no major change since our last review. Yes Iceland Verðbréfaskráning Íslands hf. (VS) There has been no major change since our last review. Yes India National Securities Depository Limited Effective December 1, 2009, all corporate bond trades are required to be cleared and settled through the clearing houses. Yes Reserve Bank of India There has been no major change since our last review. Yes Central Depository Services (India) Limited Effective December 1, 2009, all corporate bond trades are required to be cleared and settled through the clearing houses. Yes Indonesia PT Kustodian Sentral Efek Indonesia (KSEI) There has been no major change since our last review. Yes Bank Indonesia (BI) Bank Indonesia has indicated that based on BI regulation No. 10/2/PBI/2008, it does not guarantee settlement and does not accept liability for reconciliation errors with the registrar and/or issuers, and force majeure events, acts of God or political events, etc. Yes Ireland Euroclear UK & Ireland Limited There has been no major change since our last review. Yes Israel The Tel Aviv Stock Exchange Ltd. – The Stock Exchange Clearing House Ltd. (TASECH) There has been no major change since our last review. Yes Italy Monte Titoli S.p.A. There has been no major change since our last review. Yes Ivory Coast Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Japan The Bank of Japan (BOJ) There has been no major change since our last review. Yes Japan Securities Depository Center, Inc (JASDEC) There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page10 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Jordan Securities Depository Center There has been no major change since our last review. Yes Kazakhstan The Central Securities Depository JSC (CSD) The CSD no longer maintains a reserve fund to cover operational losses.Any such losses would be covered from the net income or capital of the CSD. Yes Kenya The National Debt Office Government bonds are now traded on the Automated Trading System of the Nairobi Stock Exchange which is linked to the National Debt Office Yes The Central Depository and Settlement Corporation Ltd (CDSC) There has been no major change since our last review. Yes Kuwait Kuwait Clearing Company S.A.K. (KCC) There has been no major change since our last review. Yes Latvia Latvijas Centralais Depozitarijs There has been no major change since our last review. Yes Lebanon Midclear - Custodian and Clearing Center of Financial Instruments for Lebanon and the Middle East There has been no major change since our last review. Yes Banque du Liban (BOL) There has been no major change since our last review. Yes Lithuania Lietuvos centrinis vertybinių popierių depozitoriumas (CSDL) There has been no major change since our last review. Yes Luxembourg Clearstream BankingS.A. There has been no major change since our last review. Yes Malaysia Bank Negara Malaysia BNM has outsourced the operation of its depository system to MyClear, which is a fully owned subsidiary of BNM. Yes Bursa Malaysia Depository Sdn Bhd There has been no major change since our last review. Yes Mali Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Malta Central Securities Depository, Malta Stock Exchange plc There has been no major change since our last review. Yes Mauritius Bank of Mauritius There has been no major change since our last review. Yes Central Depository & Settlement Co. Ltd There has been no major change since our last review. Yes Mexico S.D. Indeval, S.A. de C.V. (Indeval) There has been no major change since our last review. Yes Morocco Maroclear There has been no major change since our last review. Yes Netherlands Euroclear Nederland There has been no major change since our last review. Yes New Zealand The New Zealand Central Securities Depository Limited There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page11 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Niger Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Nigeria Central Securities Clearing System Ltd There has been no major change since our last review. Yes Norway Verdipapirsentralen ASA The financial regulatory authority changed its name from Kredittilsynet to Finanstilsynet on December 21, 2009. Yes Oman Muscat Depository & Securities Registration Company (MDSRC) There has been no major change since our last review. Yes Pakistan The State Bank of Pakistan (SBP) There has been no major change since our last review. Yes Central Depository Company of Pakistan Limited There has been no major change since our last review. Yes Palestinian Autonomous Area Clearing, Depository and Settlement Department There has been no major change since our last review. Yes Peru CAVALI S.A. ICLV There has been no major change since our last review. Yes Philippines Philippine Depository Trust Company A new web-based depository system known as eCS was implemented in June 2009. Yes The Bureau of Treasury There has been no major change since our last review. Yes Poland Register of Securities (RoS) (Centralny Rejestr Bonow Skarbowych) There has been no major change since our last review. Yes Krajowy Depozyt Papierow Wartosciowych (NDS) The NDS has taken out insurance coverage for fidelity, operational errors, errors and omissions and computer fraud. Yes Portugal Interbolsa (Sociedade Gestora de Sistemas de Liquidação e de Sistemas Centralizados de Valores Mobiliários, S.A.) There has been no major change since our last review. Yes Banco de Portugal (Bank of Portugal) On March 2, 2009, SPGT, the national large value RTGS payment system, was replaced by TARGET2-PT. Yes Qatar Central Clearing and Registration Department In June 2009, the Qatar Exchange (QE) replaced the Doha Securities Market (DSM). Yes Romania Depozitarul Central S.A. There has been no major change since our last review. Yes National Bank of Romania (NBR) There has been no major change since our last review. Yes Russia The National Depository Center The NDC restructured itself as a closed joint-stock company in August 2009. Yes ZAO Depository Clearing Company (DCC) In 2008, the DCC increased its capital to approximately RUB 800 million. N/A Saudi Arabia Saudi Arabia Monetary Agency There has been no major change since our last review. BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page12 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Senegal Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Serbia Centralni registar depo i kliring hartija od vrednosti (Central Securities Depository & Clearing House - CRHoV) There has been no major change since our last review. Yes Singapore The Central Depository (Pte) Ltd. On August 21, 2009, the earmarking of securities for On Exchange Free of Payment (FOPT) transactions was introduced. On November 20, 2009, a uniform cut-off time of 12 p.m. on SD was introduced for DVP and FOP settlement in PSMS. Effective December 14, 2009, the buy-in on failed deliveries occur on TD+3 (SD), instead of on T+4 (SD+1). On November 20, 2009, an interim measure was introduced to exempt buy-ins and related penalties on failed deliveries due to securities borrowing and lending recalls. Yes The Monetary Authority of Singapore (MAS) There has been no major change since our last review. Yes Slovak Republic Centrálny depozitár cenných papierov SR, a. s.(CDCP) There has been no major change since our last review. Yes Slovenia Centralna Klirinško Depotna Družba d.d. (KDD) There has been no major change since our last review. Yes South Africa Share Transactions Totally Electronic Limited (STRATE) The money market instruments platform is being implemented. Yes South Korea Korea Securities Depository There has been no major change since our last review. Yes Spain IBERCLEAR (Sociedad de Gestión de los Sistemas de Registro, Compensación y Liquidación de Valores, S.A.) There has been no major change since our last review. Yes Sri Lanka Central Depository Systems (Pvt) Ltd There has been no major change since our last review. Yes Central Bank of Sri Lanka There has been no major change since our last review. Yes Sweden Euroclear Sweden A new mandatory CCP and buy-in procedures have been introduced for on-exchange trades. Yes Switzerland SIX SIS Ltd SIX Swiss Exchange Europe Ltd. closed on May 4, 2009. Yes Taiwan Taiwan Depository & Clearing Corporation There has been no major change since our last review. Yes Central Bank of the Republic of China (Taiwan) There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page13 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Thailand The Thailand Securities Depository Co., Ltd ● The financial results of the TSD have been consolidated with the SET’s financial statements and the depository no longer publishes separate financial information. ● Since February 15, 2010, the Thailand Clearing House Co. Ltd (TCH) has taken over the role of central counterparty from the TSD for listed equities and fixed income instruments. Yes Togo Dépositaire Central/Banque de Règlement (DCBR) There has been no major change since our last review. Yes Trinidad & Tobago The Trinidad and Tobago Central Securities Depository Limited (TTCD) There has been no major change since our last review. Yes Tunisia Société Tunisienne Interprofessionnelle pour la Compensation et les Dépôts de Valeurs Mobilières (STICODEVAM) There has been no major change since our last review. Yes Turkey Central Registry Agency (CRA) Inc There has been no major change since our last review. Yes Central Bank of Turkey (CBT) There has been no major change since our last review. Yes Uganda Bank of Uganda This is the first review for this CSD. Yes U.A.E. Abu Dhabi Securities Exchange There has been no major change since our last review. Yes NASDAQ Dubai Limited There has been no major change since our last review. Yes Dubai Financial Market (DFM) There has been no major change since our last review. Yes Ukraine The National Bank of Ukraine (NBU) There has been no major change since our last review. Yes All-Ukrainian Securities Depository In October 2009, the All-Ukrainian Securities Depository (AUSD) became the successor to the Interregional Securities Union (MFS). Yes United Kingdom Euroclear UK & Ireland Limited There has been no major change since our last review. Yes Uruguay Banco Central del Uruguay (BCU) There has been no major change since our last review. Yes Venezuela Caja Venezolana de Valores (CVV) There has been no major change since our last review. Yes Banco Central de Venezuela (BCV) There has been no major change since our last review. Yes Vietnam The Vietnam Securities Depository There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation. Summary of 2010 Updates to Central Securities Depository Risk Reviews Page14 of 14 Country / Market CSD Major Changes Since Last review Eligible Securities Depository Under Rule 17f-7 Zambia Lusaka Stock Exchange Central Shares Depository Ltd. (LuSECSD) A segregated account structure by investor has been adopted at LuSECSD. Yes The Bank of Zambia There has been no major change since our last review. Yes BNY Mellon Asset Servicing provides services through The Bank of New York Mellon and other related companies. The subject matter herein has been derived from several sources believed to be reliable and accurate. None of the foregoing companies accepts any liability for losses either direct or consequential caused by the use of this information. These companies are neither making any investment recommendation nor providing any professional or advisory services. Except for internal distribution, the information shall not be further distributed or duplicated in whole or in part by any means without the prior written consent of BNY Mellon Asset Servicing.© 2010 The Bank of New York Mellon Corporation.
